DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, while prior art such as Matsuda recite an emergency hole for manual unlocking a mechanical lock of a combination of Jordan and Sakamoto as described in the non-final rejection, the prior art does not anticipate where that emergency hole would be in relation to the locking mechanism, specifically in corresponding to an end of the limiting member as has been amended to be claimed in claim 1, in a way that would be obvious to one skilled in the art at the time of filing without the use of hindsight. Because claim 1 has been amended to be in allowable condition, its dependent claims 5-16 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art does not read on the amended claims. Hashemi (US 20140021843 A1) teaches a similar electronically actuated locking mechanism, with similar lock body and limiting member to Jordan as described in the non-final rejection, but even had it been obvious to add an emergency hole for manual unlocking, as in Matsuda, it would not have been obvious without the use of hindsight to add the hole that corresponds in position to an end of the limiting member.
Meanwhile Matsuda teaches a latch device for a vehicle, which teaches a motor that actuates a lock with a emergency hole for unlocking, and includes limitations such as elastic members that bias the lock and parts being rotatably disposed in the lock housing. However, it does not teach a limiting member that limits a lock body through a detent structure, nor would it have been obvious to add such a limiting member such that the emergency hole corresponds in position to an end of the limiting member without the use of hindsight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675